Exhibit 99.1 The Savannah Bancorp, Inc. Year-End Earnings Announcement January 28, 2009 For Release: Immediately The Savannah Bancorp Reports Fourth Quarter Earnings of $778,000, 2008 Earnings of $6 million and Declares Quarterly Dividend SAVANNAH, GA (Globe Newswire) The Savannah Bancorp, Inc. (NASDAQ: SAVB) reported net income for the fourth quarter 2008 of $778,000 compared to $353,000 for the same period in 2007.Fourth quarter net income per diluted share was $0.13 in 2008 and $0.06 in 2007, an increase of 117 percent.Net income for 2008 was $6,006,000 compared with net income of $7,636,000 in 2007, a decrease of 21 percent.Net income per diluted share was $1.01 for 2008 and $1.29 in 2007, a decrease of 22 percent.The decline in 2008 earnings results primarily from a higher provision for loan losses and a lower net interest margin when compared to 2007.2008 earnings include the net income derived from the previously announced acquisition of Minis & Co., Inc. (“Minis”) on August 31, 2007.Other growth and performance ratios are included in the attached financial highlights and information. Total assets increased 8.0 percent to $1 billion at December 31, 2008, up $68 million from $932 million a year earlier.Loans totaled $865 million compared with $809 million one year earlier, an increase of 7.0 percent.Deposits totaled $832 million at December 31, 2008 and $764 million at December 31, 2007, an increase of 8.9 percent.Average total assets increased 10 percent to $960 million in 2008 from $869 million in 2007.Average portfolio loans were $822 million in 2008 compared with $754 million in 2007, an increase of 9.0 percent.Average deposits were $785 million in 2008 and $720 million in 2007, an increase of 9.0 percent.Shareholders’ equity increased 6.1 percent to $81 million at December 31, 2008 from $76 million at December 31, 2007.The Company’s total capital to risk-weighted assets ratio was 11.54 percent, well in excess of the 10 percent required by the regulatory agencies to maintain well-capitalized status. President and CEO John C. Helmken II said, “Despite the continued headwinds of the current economy we were able to turn in positive earnings in the fourth quarter and a very respectable $6 million in net income for 2008.Our Company crossed the threshold of $1 billion in assets and grew loans and deposits 7% and 9%, respectively, in 2008.” The allowance for loan losses was $13,300,000, or 1.54 percent of loans at December 31, 2008 compared to $12,864,000 or 1.59 percent of total loans a year earlier.Nonperforming assets were $35,707,000 or 4.09 percent of total loans and other real estate owned at December 31, 2008 compared to $19,535,000 or 2.41 percent at December 31, 2007.For 2008, net charge-offs were $5,564,000 compared to $765,000 for 2007.The provision for loan losses for 2008 was $6,000,000 compared to $4,675,000 for 2007.Fourth quarter 2008 net charge-offs were $1,360,000 compared to net charge-offs of $123,000 in the same period in 2007.The provision for loan losses for the fourth quarter of 2008 was $2,270,000 compared to $3,145,000 for the fourth quarter of 2007. Helmken added, “We continue to commit the expertise, resources and discipline necessary to work through problem assets in our portfolio. While our asset quality trends have not improved they continue to be at a manageable level.However, we remain very much on the offensive as it relates to our team of experienced bankers soliciting new relationships and taking care of the banking needs of our existing customers. We view our 12% deposit market share as 88% opportunity. Management is very focused on working problem credits, continuing to serve our customers and meet their financial needs, and reducing our noninterest expense as we must do - now more than ever before. Nothing is sacred in that regard. We are evaluating every line item to make sure that our dollars are wisely invested; where they are not, that expense is being eliminated." - 3 - “While it is certainly not business as usual in times like these, our growing customer base can continue to expect our high touch, relationship banking that serves our banks and customers well in good times as well as tough times,” Helmken said. Net interest income decreased $733,000, or 2.2 percent, in 2008 over 2007.In 2008, the net interest margin declined to 3.58 percent from 3.99 percent in 2007, primarily due to a decline in noninterest-bearing deposits and higher levels of noninterest-earning assets.Noninterest income increased $2,824,000 or 60 percent, including $1,319,000 in higher trust and asset management fees due primarily to Minis, $498,000 in higher service charges on deposit accounts, andhedging gains of $1,288,000, partially offset by lower mortgage related income.Noninterest expense increased $3,461,000, or 16 percent during 2008 as compared to 2007.Of the increase, $940,000 was related to the full year of operations of Minis.Noninterest expense also included $402,000 of higher FDIC insurance premiums and approximately $483,000 of higher expense related to other real estate and loan costs.The remainder of the increase was due to higher personnel, occupancy and equipment and other expense. In the fourth quarter, the Company also applied to participate in the TARP Capital Purchase Program offered by the U.S. Treasury Department.The Company is eligible to issue up to $24 million of preferred stock under the guidelines of the program. The Board of Directors approved a regular quarterly cash dividend of 12.5 cents per share for the first quarter.The first quarter dividend is payable on February 23, 2009 to shareholders of record on February 6, 2009. The Savannah Bancorp, Inc. (“SAVB”), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, GA), Harbourside Community Bank (Hilton Head Island, SC) and Minis & Co., Inc. (a registered investment advisory firm), is headquartered in Savannah, Georgia and began operations in 1990.Its primary businesses include loan, deposit, trust, asset management and mortgage origination services provided to local customers. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934 as amended by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements identified by words or phrases such as “potential,” “opportunity,” “believe,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “assume,” “outlook,” “continue,” “seek,” “plans,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions.These statements are based on the current beliefs and expectations of our management and are subject to significant risks and uncertainties.There can be no assurance that these transactions will occur or that the expected benefits associated therewith will be achieved.A number of important factors could cause actual results to differ materially from those contemplated by our forward-looking statements in this press release. Many of these factors are beyond our ability to control or predict.These factors include, but are not limited to, those found in our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.We believe these forward-looking statements are reasonable; however, undue reliance should not be placed on any forward-looking statements, which are based on current expectations.We do not assume any obligation to update any forward-looking statements as a result of new information, future developments or otherwise. Attachments – 11 pages of financial information Contacts:John C. Helmken II, President & CEO, 912-629-6486 Michael W. Harden, Jr., Chief Financial Officer, 912-629-6496 A printable PDF format of this entire Annual Earnings Release may be obtained from the Corporate Website at www.savb.com under the “SEC Filings and More” link and the “Latest Earnings Release” selection. - 4 - The Savannah Bancorp, Inc. and Subsidiaries Fourth Quarter Financial Highlights December 31, 2008 and 2007 ($ in thousands, except per share data) (Unaudited) Balance Sheet Data at December 31 2008 2007 % Change Total assets $ 1,007,377 $ 932,459 8.0 Interest-earning assets 931,448 878,992 6.0 Loans 864,974 808,651 7.0 Allowance for loan losses 13,300 12,864 3.4 Nonaccruing loans 26,277 14,663 79 Loans past due 90 days – accruing 1,330 2,761 (52) Net charge-offs 5,564 765 NM Deposits 832,123 764,218 8.9 Interest-bearing liabilities 837,558 759,597 10 Shareholders' equity 80,932 76,272 6.1 Allowance for loan losses to total loans 1.54 % 1.59 % (3.1) Nonperforming assets to total loans and OREO 4.09 % 2.41 % 70 Loan to deposit ratio 104 % 106 % (1.9) Equity to assets 8.03 % 8.18 % (1.8) Tier 1 capital to risk-weighted assets 10.28 % 10.49 % (2.0) Total capital to risk-weighted assets 11.54 % 11.74 % (1.7) Outstanding shares (000s) 5,934 5,924 0.2 Book value per share $13.64 $12.88 5.9 Tangible book value per share $13.19 $12.40 6.4 Market value per share $8.85 $17.14 (48) Performance Data for the Year Net income $6,006 $7,636 (21) Return on average assets 0.63 % 0.88 % (28) Return on average equity 7.60 % 10.68 % (29) Net interest margin 3.58 % 3.99 % (10) Efficiency ratio 61.85 % 56.09 % 14 Per share data: Net income – basic $1.01 $1.31 (23) Net income – diluted $1.01 $1.29 (22) Dividends $.50 $.48 4.2 Average shares (000s): Basic 5,930 5,850 1.4 Diluted 5,947 5,922 0.4 Performance Data for the Fourth Quarter Net income $778 $353 120 Return on average assets 0.31 % 0.15 % 107 Return on average equity 3.86 % 1.83 % 111 Net interest margin 3.24 % 3.72 % (13) Efficiency ratio 63.89 % 60.48 % 2.3 Per share data: Net income – basic $0.13 $0.06 117 Net income – diluted $0.13 $0.06 117 Dividends $ 0.125 $ 0.120 4.2 Average shares (000s): Basic 5,933 5,923 0.2 Diluted 5,942 5,968 (0.4) -5 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2008 and 2007 ($ in thousands, except share data) December 31, 2008 2007 Assets (Unaudited) Cash and due from banks $ 15,196 $ 12,721 Federal funds sold 9,701 4,435 Interest-bearing deposits in banks 3,312 20,148 Cash and cash equivalents 28,209 37,304 Securities available for sale, at fair value (amortized cost of $79,447 and $60,241) 81,619 61,057 Loans held for sale 291 180 Loans, net of allowance for loan losses of $13,300 and $12,864 851,674 795,787 Premises and equipment, net 11,107 6,830 Other real estate owned 8,100 2,112 Bank-owned life insurance 6,216 5,985 Goodwill and other intangible assets, net 2,642 2,806 Other assets 17,519 20,398 Total assets $1,007,377 $932,459 Liabilities Deposits: Noninterest-bearing $82,831 $88,503 Interest-bearing demand 128,965 127,902 Savings 14,370 16,168 Money market 199,194 176,615 Time deposits 406,763 355,030 Total deposits 832,123 764,218 Short-term borrowings 66,737 70,599 Federal Home Loan Bank advances – long-term 11,219 2,973 Subordinated debt to nonconsolidated subsidiaries 10,310 10,310 Other liabilities 6,056 8,087 Total liabilities 926,445 856,187 Shareholders' equity Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - Common stock, par value $1 per share:authorized 20,000,000 shares; issued 5,933,789 and 5,923,797 shares 5,934 5,924 Additional paid-in capital 38,516 38,279 Retained earnings 33,552 30,512 Treasury stock, 318 shares in 2008 and 2007 (4) (4) Accumulated other comprehensive income, net 2,934 1,561 Total shareholders' equity 80,932 76,272 Total liabilities and shareholders' equity $1,007,377 $932,459 - 6 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income for the Two Years and Five Quarters Ending December 31, 2008 ($ in thousands, except per share data) (Unaudited) For the Years Ended 2008 2007 Q4-08 / December 31, % Fourth Third Second First Fourth Q4-07 2008 2007 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees $53,259 $59,435 (10) $12,268 $13,333 $13,447 $14,211 $15,016 (18) Loans held for sale 60 98 (39) 8 20 20 12 14 (43) Investment securities 3,081 2,907 6.0 817 722 760 782 767 6.5 Deposits with banks 149 346 (57) 18 30 34 67 100 (82) Federal funds sold 133 472 (72) 16 31 33 53 45 (64) Total interest and dividendincome 56,682 63,258 (10) 13,127 14,136 14,294 15,125 15,942 (18) Interest expense Deposits 21,842 26,415 (17) 4,969 5,391 5,358 6,124 6,881 (28) Short-term borrowings & sub debt 2,303 3,454 (33) 543 412 467 881 935 (42) FHLB advances 294 413 (29) 80 82 83 49 46 74 Total interest expense 24,439 30,282 (19) 5,592 5,885 5,908 7,054 7,862 (29) Net interest income 32,243 32,976 (2.2) 7,535 8,251 8,386 8,071 8,080 (6.7) Provision for loan losses 6,000 4,675 28 2,270 1,505 1,155 1,070 3,145 (28) Net interest income after the provision for loan losses 26,243 28,301 (7.3) 5,265 6,746 7,231 7,001 4,935 6.7 Noninterest income Trust and asset management fees 2,832 1,513 87 675 713 720 724 769 (12) Service charges on deposits 1,881 1,383 36 447 513 534 387 349 28 Mortgage related income, net 295 615 (52) 60 86 86 63 98 (39) Other operating income 1,216 1,242 (2.1) 314 296 300 306 315 (0.3) Gain on hedges 1,288 - - 574 430 - 284 - - Gain (loss) on sale of OREO (142) (44) 223 (141) (17) 17 (1) (38) 271 Gain on sale of securities 163 - - 29 - 134 - - - Total noninterest income 7,533 4,709 60 1,958 2,021 1,791 1,763 1,493 31 Noninterest expense Salaries and employee benefits 13,536 11,846 14 3,095 3,479 3,489 3,473 3,125 (1.0) Occupancy and equipment 3,884 3,294 18 1,118 967 910 889 958 17 Information technology 1,633 1,616 1.1 421 424 395 393 422 (0.2) Other operating expense 5,547 4,383 27 1,431 1,364 1,357 1,395 1,285 11 Total noninterest expense 24,600 21,139 16 6,065 6,234 6,151 6,150 5,790 4.7 Income before income taxes 9,176 11,871 (23) 1,158 2,533 2,871 2,614 638 82 Income tax expense 3,170 4,235 (25) 380 895 985 910 285 33 Net income $ 6,006 $ 7,636 (21) $778 $1,638 $1,886 $ 1,704 $353 120 Net income per share: Basic $ 1.01 $ 1.31 (23) $ .13 $ 0.28 $ 0.32 $ .29 $ .06 117 Diluted $ 1.01 $ 1.29 (22) $ .13 $ 0.28 $ 0.32 $ .29 $ .06 117 Average basic shares (000s) 5,930 5,850 1.4 5,933 5,930 5,931 5,927 5,923 0.2 Average diluted shares (000s) 5,947 5,922 0.4 5,942 5,943 5,952 5,952 5,968 (0.4) Performance Ratios Return on average equity 7.60% 10.68% (29) 3.86% 8.24% 9.65% 8.76% 1.83% 110 Return on average assets 0.63% 0.88% (28) 0.31% 0.68% 0.80% 0.73% 0.15% 107 Net interest margin 3.58% 3.99% (10) 3.24% 3.63% 3.77% 3.70% 3.72% (13) Efficiency ratio 61.8% 56.1% 10 63.9% 60.7% 60.4% 62.5% 60.5% 5.6 Average equity 78,998 71,516 10 80,138 79,035 78,596 78,210 74,447 7.6 Average assets 960,260 869,026 10 991,368 964,762 949,937 934,756 910,785 8.8 Average interest-earning assets 898,295 830,900 8.1 922,642 901,992 892,397 876,022 865,430 6.6 -7 - The Savannah Bancorp, Inc. and Subsidiaries Selected Financial Condition Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) 2008 2007 2006 2005 2004 Selected Average Balances Assets $960,260 $869,026 $769,917 $685,163 $557,474 Loans held for sale 765 1,299 7,842 23,033 27,209 Loans, net of unearned income 821,673 754,490 658,750 565,131 441,421 Securities 62,019 58,910 50,600 41,300 40,703 Other interest-earning assets 13,838 16,201 17,278 26,168 22,383 Total interest-earning assets 898,295 830,900 734,470 655,632 531,716 Interest-bearing deposits 701,045 628,310 542,375 487,493 371,877 Borrowed funds 88,553 70,939 62,255 55,255 67,353 Total interest-bearing liabilities 789,598 699,249 604,630 542,748 439,230 Noninterest-bearing deposits 83,678 91,367 96,113 89,386 76,593 Total deposits 784,723 719,677 638,488 576,879 448,470 Shareholders' equity 78,998 71,516 61,766 47,428 38,126 Loan to deposit ratio – average 105% 105% 103% 98% 98% Selected Financial Data at Year-End Assets $1,007,377 $932,459 $843,514 $717,901 $617,341 Interest-earning assets 931,448 878,992 803,927 685,531 593,035 Loans held for sale 291 180 914 10,473 26,471 Loans, net of unearned income 864,974 808,651 720,918 613,667 499,868 Deposits 832,123 764,218 706,824 600,510 506,120 Loan to deposit ratio 104% 106% 102% 102% 99% Interest-bearing liabilities 837,558 759,597 669,974 558,116 488,546 Shareholders' equity 80,932 76,272 66,574 58,543 40,071 Shareholders' equity to total assets 8.03% 8.18% 7.89% 8.15% 6.49% Dividend payout ratio 49.38% 36.73% 25.92% 25.53% 37.69% Risk-based capital ratios: Tier 1 capital to risk-weighted assets 10.28% 10.49% 11.09% 11.52% 9.95% Total capital to risk-weighted assets 11.54% 11.74% 12.34% 12.77% 11.20% Loan Quality Data Nonperforming assets $35,707 $19,535 $2,776 $1,357 $998 Nonperforming loans 27,607 17,424 2,231 1,357 538 Net charge-offs 5,564 765 444 76 128 Allowance for loan losses 13,300 12,864 8,954 7,813 6,389 Nonperforming loans to loans 3.19% 2.15% 0.31% 0.22% 0.11% Nonperforming assets to loans and other real estate owned 4.09% 2.41% 0.39% 0.22% 0.20% Net charge-offs to average loans 0.68% 0.01% 0.07% 0.01% 0.03% Allowance for loan losses to total loans 1.54% 1.59% 1.24% 1.27% 1.28% Per Share Data at Year-End (a) Book value $13.64 $12.88 $11.52 $10.20 $7.80 Tangible book value 13.19 12.40 11.52 10.20 7.80 Common stock closing price (Nasdaq) 8.85 17.14 27.25 28.38 21.64 Common shares outstanding (000s) 5,934 5,924 5,781 5,739 5,140 (a)Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December - 8 - The Savannah Bancorp, Inc. and Subsidiaries Selected Operating Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) 2008 2007 2006 2005 2004 Summary of operations Interest income - taxable equivalent $56,714 $63,414 $55,347 $42,544 $28,947 Interest expense 24,439 30,282 22,737 14,679 8,427 Net interest income - taxable equivalent 32,275 33,132 32,610 27,865 20,520 Taxable equivalent adjustment (32) (156) (158) (186) (240) Net interest income 32,243 32,976 32,452 27,679 20,280 Provision for loan losses 6,000 4,675 1,585 1,500 1,450 Net interest income after provision for loan losses 26,243 28,301 30,867 26,179 18,830 Noninterest income Trust and asset management fees 2,832 1,513 658 501 442 Service charges on deposit accounts 1,881 1,383 1,526 1,622 1,598 Mortgage related income, net 295 615 886 1,292 1,079 Other operating income 1,216 1,242 1,233 972 981 Gain on hedges 1,288 - Loss on sale of OREO (142) (44) - - - Gain on sale of securities 163 - Total noninterest income 7,533 4,709 4,303 4,387 4,100 Noninterest expense Salaries and employee benefits 13,536 11,846 10,852 9,530 8,362 Occupancy and equipment 3,884 3,294 2,920 2,199 1,963 Information technology 1,633 1,616 1,525 1,244 1,049 Other operating expense 5,547 4,383 4,656 3,673 2,880 Total noninterest expense 24,600 21,139 19,953 16,646 14,254 Income before income taxes 9,176 11,871 15,217 13,920 8,676 Income tax expense 3,170 4,235 5,215 4,880 2,940 Net income $ 6,006 $ 7,636 $10,002 $ 9,040 $ 5,736 Net income per share: (a) Basic $1.01 $1.31 $1.73 $1.68 $1.12 Diluted $1.01 $1.29 $1.70 $1.63 $1.09 Cash dividends paid per share $0.50 $0.48 $0.45 $0.43 $0.42 Average basic shares outstanding (000s) 5,930 5,850 5,765 5,396 5,136 Average diluted shares outstanding (000s) 5,947 5,922 5,876 5,531 5,261 Performance ratios Net interest margin 3.58% 3.99% 4.44% 4.25% 3.86% Return on average assets 0.63% 0.88% 1.30% 1.32% 1.03% Return on average equity 7.60% 10.68% 16.19% 19.06% 15.04% Efficiency ratio 61.85% 56.09% 54.29% 51.91% 58.47% (a)Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December -9 - The Savannah Bancorp, Inc. and Subsidiaries Selected Quarterly Data – 2008 and 2007 ($ in thousands, except per share data) (Unaudited) Condensed Quarterly Income Statements The following is a summary of unaudited quarterly results for 2008 and 2007: 2008 2007 Fourth Third Second First Fourth Third Second First Net interest income $7,535 $8,251 $8,386 $8,071 $8,080 $8,308 $8,412 $8,176 Provision for loan losses 2,270 1,505 1,155 1,070 3,145 635 395 500 Net interest income after provision for loan losses 5,265 6,746 7,231 7,001 4,935 7,673 8,017 7,676 Noninterest income 1,958 2,021 1,791 1,763 1,493 1,164 1,000 1,052 Noninterest expense 6,065 6,234 6,151 6,150 5,790 5,176 5,026 5,147 Income before income taxes 1,158 2,533 2,871 2,614 638 3,661 3,991 3,581 Income tax expense 380 895 985 910 285 1,280 1,400 1,270 Net income $778 $1,638 $1,886 $1,704 $353 $2,381 $2,591 $2,311 Per share:(a) Net income – basic $ .131 $.276 $.318 $.287 $ .060 $.406 $.445 $.400 Net income – diluted $ .131 $.276 $.317 $.286 $ .059 $.402 $.439 $.392 Dividends $ .125 $.125 $.125 $.125 $ .120 $.120 $.120 $.120 Average shares (000s) Basic 5,933 5,930 5,931 5,928 5,923 5,862 5,824 5,782 Diluted 5,942 5,943 5,952 5,951 5,968 5,928 5,899 5,890 Quarterly Market Values of Common Shares The Company's common stock was sold in an initial public offering on April 10, 1990.It is traded on the NASDAQ Global Market under the symbol SAVB.The quarterly high, low and closing stock trading prices for 2008 and 2007 are listed below.There were approximately 650 holders of record of Company Common Stock and, according to information available to the Company, approximately 1,150 additional shareholders in street name through brokerage accounts at December 31, 2008. 2008 2007 Closing Market Prices Fourth Third Second First Fourth Third Second First High $13.35 $15.00 $18.73 $18.49 $24.69 $25.97 $27.20 $28.07 Low 8.57 11.89 12.75 15.76 17.10 23.00 24.71 27.00 Close 8.85 13.25 13.00 17.50 17.14 24.69 25.10 27.00 -10 - The Savannah Bancorp, Inc. and Subsidiaries Allowance for Loan Losses and Nonperforming Loans (Unaudited) 2008 2007 Fourth Third Second First Fourth ($ in thousands) Quarter Quarter Quarter Quarter Quarter Allowance for loan losses Balance at beginning of period $ 12,390 $ 12,445 $ 12,128 $ 12,864 $9,842 Provision for loan losses 2,270 1,505 1,155 1,070 3,145 Net charge-offs (1,360) (1,560) (838) (1,806) (123) Balance at end of period $ 13,300 $ 12,390 $ 12,445 $ 12,128 $ 12,864 As a % of loans 1.54% 1.45% 1.48% 1.45% 1.59% As a % of nonperforming loans 48.18% 56.25% 66.61% 69.26% 73.83% As a % of nonperforming assets 37.25% 43.94% 59.18% 62.08% 65.85% Net charge-offs as a % of average loans (a) 0.65% 0.75% 0.40% 0.90% 0.07% Risk element assets Nonaccruing loans $ 26,277 $ 17,753 $ 16,991 $ 16,915 $ 14,663 Loans past due 90 days – accruing 1,330 4,274 1,693 596 2,761 Total nonperforming loans 27,607 22,027 18,684 17,511 17,424 Other real estate owned 8,100 6,168 2,346 2,025 2,112 Total nonperforming assets $ 35,707 $ 28,195 $ 21,030 $ 19,536 $ 19,536 Loans past due 30-89 days $ 8,269 $ 8,841 $ 6,528 $ 11,014 $ 4,723 Nonperforming loans as a % of loans 3.19% 2.58% 2.22% 2.10% 2.24% Nonperforming assets as a % of loans and other real estate owned 4.09% 3.28% 2.50% 2.33% 2.51% (a) Annualized - 11 - The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis - 2008 and 2007 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Vari- Attributable to 2008 2007 2008 2007 2008 2007 ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets $7,033 $6,958 2.11 4.97 Interest-bearing deposits $149 $346 $(197) $ (200) $3 60,136 56,851 4.98 5.01 Investments - taxable 3,002 2,848 154 (17) 171 1,883 2,059 5.46 7.33 Investments - non-taxable 103 151 (48) (39) (9) 6,805 9,243 1.95 5.11 Federal funds sold 133 472 (339) (293) (46) 765 1,299 7.82 7.54 Loans held for sale 60 98 (38) 4 (42) 821,673 754,490 6.47 7.89 Loans (c) 53,267 59,499 (6,232) (10,743) 4,511 898,295 830,900 6.30 7.63 Total interest-earning assets 56,714 63,414 (6,700) (11,081) 4,381 61,965 38,126 Noninterest-earning assets $960,260 $869,026 Total assets Liabilities and equity Deposits $120,661 $114,053 1.15 2.00 NOW accounts 1,396 2,279 (883) (972) 89 15,488 17,831 0.88 0.99 Savings accounts 137 176 (39) (20) (19) 128,826 120,898 2.38 4.43 Money market accounts 3,079 5.355 (2,276) (2,485) 209 68,464 46,989 2.66 3.85 MMA - institutional 1,827 1,809 18 (561) 579 147,576 131,553 4.52 5.35 CDs, $100M or more 6,685 7,020 (335) (1,082) 747 85,790 74,234 3.49 4.83 CDs, broker 2,998 3,605 (607) (1,020) 413 134,240 122,752 4.25 5.03 Other time deposits 5,720 6,171 (451) (960) 509 701,045 628,310 3.11 4.20 Total interest-bearing deposits 21,842 26,415 (4,573) (6,867) 2,294 10,264 7,833 2.86 5.27 FHLB advances – long term 294 413 (119) (189) 70 67,979 52,796 2.44 4.95 Short-term borrowings 1,661 2,612 (951) (1,329) 378 10,310 10,310 6.21 8.17 Subordinated debt 642 842 (200) (203) 3 Total interest-bearing 789,598 699,249 3.09 4.33 liabilities 24,439 30,282 (5,843) (8,694) 2,851 83,678 91,367 Noninterest-bearing deposits 7,986 6,894 Other liabilities 78,998 71,516 Shareholders' equity $960,260 $869,026 Liabilities and equity 3.21 3.30 Interest rate spread 3.58 3.99 Net interest margin Net interest income $32,275 $33,132 $ (857) $(2,387) $1,530 $108,697 $131,651 Net earning assets $784,723 $719,677 Average deposits 2.78 3.67 Average cost of deposits 105% 105% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $32 and $156 in 2008 and 2007. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. - 12 - The Savannah Bancorp, Inc. and Subsidiaries Average
